DOWDELL, J.
The case was tried by the court without the intervention of a jury. The judgment entry recites that the trial was had on “issue joined on the defendants’ plea of tender.” This recital in the judgment entry is conclusive, and excludes all presumption of joinder of issue on any other plea. — Dannelley v. State, 130 Ala. 132, 30 South. 452.
Plea numbered 4, which is in the form prescribed in Code 1907, p. 1202, form No. 36, is properly the onry plea of tender in the record. The evidence without dis*149pute supported tbe plea, and on this issue, under the evidence, the court could not have done otherwise than render judgment in favor of the defendants. On the recital in the judgment entry, it will be presumed that all other pleas were abandoned; and as to the overruling of plaintiff’s demurrers to pleas of defendants that were afterwards abandoned by the defendants, if erroneous, such error would be harmless.
TVe find no reversible error in the rulings of the court in the admission of evidence. The judgment is affirmed.
Affirmed.
Tyson, O. J., and Anderson and McClellan, J.T., concur.